ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Technologists Inc.                          )      ASBCA No. 59011
                                            )
Under Contract No. W917PM-07-D-0016         )

APPEARANCE FOR THE APPELLANT:                      Ms. Badria Azimi
                                                    Operations Director.
                                                     and Corporate Officer

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   James D. Stephens, Esq.
                                                    Assistant District Counsel
                                                    U.S. Army Engineer District, Middle East
                                                    Winchester, VA

                               ORDER OF DISMISSAL

      The dispute has been settled.

      The appeal is dismissed with prejudice.

      Dated: 8 April 2014



                                          ~~#   Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59011, Appeal of Technologists Inc.,
rendered in conformance with the Board's Charter.

       Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals